DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because for clarity, “A dynamic vibration damping system for a building having a height greater than 100m, comprising a plurality of damping units” should be --A dynamic vibration damping system for a building having a height greater than 100m, the system comprising: a plurality of damping units--.
Claim 3 is objected to because “the plurality of damping units comprise a steel frame” should be “frame material is steel”, because a steel frame material is clearly what is intended to be claimed. 
Claim 12 is objected to because “a number of housings superior to 50 per floor and a number of floors superior to 25” should be --a number of housings greater than 50 per floor and a number of floors greater than 25--. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites the housings being in the façade spandrel area, which is improper dependent form for failing to further limit the subject matter of the claim upon which it depends because there are three distinct system structures claimed, one for each of the three housing locations. For systems with housings adapted to be inserted in either the slabs or walls, a limitation reciting the housings in the façade spandrel area fails to further limit claim 1 because the limitation only applies when the housings are recited as being adapted to be inserted in the façade. It is not enough that dependent claim 4 limits claim 1 in that it limits at least one of the three possible claimed housing locations.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11-12 - are rejected under 35 U.S.C. 103 as being unpatentable over Lai (5,564,536) in view of Holgerson (2006/0101727). 
1.	Lai discloses a dynamic vibration damping system capable of use in a building having a height greater than 100m (Lai does not expressly disclose that one of the buildings the tuned mass damper placed on the beam node can be used in is a building having a height greater than 100m, but it could be so used if “complete enclosure” housing 88 is secured to a building beam at the upper floors to so as not to “subject its occupants to the unpleasantness or hazards associated with this vibratory motion”, col. 1, line 16-19), the system comprising:
damping units (the entire damping apparatus housed within the housing) adapted to be inserted in a building, each of the damping units (Fig. 8) comprising:
a swinging mass (150) adapted to move horizontally in opposite directions on a respective swinging plane, one or more horizontal springs (152, 154) fixed to the swinging mass to absorb the energy generated by the movements of the swinging mass, one or more dampers (156, 158) fixed to the swinging mass able to damp movements of the swinging mass.
Lai does not expressly disclose the building structure damper housings configured to be inserted on a beam in one of the claimed building housing locations because Lai only discloses that the damper housings can be securely attached to a beam. Holgerson discloses that it is old in the art on a relatively tall building (Fig. 2) to have a “facade being connected to and anchored to…beam steel framework”, claim 10. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the damper housings on building façade beam nodes to hide the housing, the Lai in view of Holgerson swinging mass moving horizontally on a swinging plane parallel to the building façade when the Lai housing is attached to one of the horizontal beams located in the housing formed in (essentially behind) the facade. 
Regarding the limitation reciting the mass as being a “swinging” mass, Examiner remarks that while the primary definition of “swinging” is to move through a wide arc, and the mass along with the building upper portions does apparently move through a wide arc having the building base as an axis, the limitation swinging mass is understood to take the secondary definition, which is to cause to move in another direction, the mass in this case moving (or swinging in this case) alternately back and forth horizontally. 

	3.	Lai in view of Holgerson discloses the system according to claim 2, Lai further teaching the frame material is metal (col. 3, line 17). The metal is not disclosed as steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the frame steel for strength. 

4.	Lai in view of Holgerson does not expressly disclose the housings in the façade spandrel area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the housings in the façade spandrel area, spandrel beams in particular being a typical location for façade attachment, for strength.   

6.	Lai in view of Holgerson does not expressly disclose the slab comprises a floating floor and the swinging mass is located horizontally under the floating floor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the housings in a slab comprising a floating floor with the swinging mass located horizontally under the floating floor for optimal damping. 



9.	Lai in view of Holgerson does not expressly disclose each swinging mass has a recess for addition of weight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for each swinging mass to have a recess for addition of weight so that the damper is more versatile. 

11.	Lai in view of Holgerson discloses a building provided with the dynamic vibration damping system according to claim 1 (as described above, Lai teaches “occupants” in a “structure”, col. 1, lines 15-20, which is a building, and Holgerson is a building), having a facade on which there are located a plurality of housings which are each adapted to house one of the damping units (while claim 1 does not positively recite building housing locations, a building having a facade on which there are located housings adapted to house one of the damping units is what Lai in view of Holgerson discloses as described in claim 1 because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the damper housings on building façade beam nodes to hide the housing).

12.	Lai in view of Holgerson does not expressly disclose a number of housings greater than 50 per floor and a number of floors greater than 25. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a number of housings greater than 50 per floor and a number of floors greater than 25 to provide maximum damping in a building like a tall building that needs it most, especially at the upper floors. 

Claims 2 and 5 - are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Holgerson and in further view of Davis (6,681,908). 
2.	Lai in view of Holgerson discloses the system according to claim 1, Lai further teaching the springs and dampers of the swinging mass are disposed so that their line of action is parallel to the respective swinging plane (Fig. 8), a frame (housing 88), and at least the embodiment of Fig. 10 discloses bearings 201 allowing the mass to slide. Lai does not expressly disclose there are provided sliding guides which allow a horizontal relative shifting of the mass in relation to the frame of the respective damping unit in two opposing directions. Davis discloses sliding guides (the channel into which ball bearings 20 seat) which allow a horizontal relative shifting of mass 18 in relation to a frame casing of the respective damping unit in two opposing directions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sliding guides to allow smoother horizontal relative shifting of the mass in relation to the frame of the respective damping unit in two opposing directions. 

5.	  Lai (the embodiment shown in Fig. 8) does not expressly disclose the bottom of the swinging mass is supported by roller bearings capable of sliding on sliding guides. Davis discloses sliding guides 22 and roller bearings 20. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sliding guides to allow smoother horizontal relative shifting of the mass in relation to the frame of the respective damping unit in two opposing directions.

Claim 7 – is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Holgerson and in further view of Kazama (7,707,787). 
.  

Claim 10 – is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Holgerson and in further view of Nelson (5,832,806). 
Lai in view of Holgerson discloses the system according to claim 1, Lai further teaching the springs are fixed at opposite sides of the damping unit (Fig. 8). Lai does not expressly disclose the springs are pre-stressed elastomeric shock cords. Nelson discloses springs and elastomeric shock cords are interchangeable, col. 1, line 22. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the springs to be elastomeric shock cords, and to pre-stress them, for smoother application of force. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrad (5,439,366) teaches that it is old in the art for a dynamic vibration damping system (13) with framed damping units to be housed in a structure (beam 1) to reduce vibration (Fig. 2).
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633